        Case 2:19-cv-01092-AC Document 16 Filed 07/30/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JEROME ELI MCCOY,                                  No. 2:19-cv-1092 AC
12                       Plaintiff,
13           v.                                         ORDER
14   SACRAMENTO JAIL MENTAL
     HEALTH SERVICES,
15
                         Defendant.
16

17

18           Plaintiff is a former Sacramento County detainee and current state prisoner who proceeds

19   pro se and in forma pauperis, and seeks relief pursuant to 42 U.S.C. § 1983. The Second

20   Amended Complaint, ECF No. 15, is before the court for screening.

21      I.        Statutory Screening of Prisoner Complaints

22           The court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

24   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

25   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]

26   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

27           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”

28   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
                                                       1
        Case 2:19-cv-01092-AC Document 16 Filed 07/30/21 Page 2 of 8


 1   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
 2   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
 3   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
 4   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
 5   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
 6   Franklin, 745 F.2d at 1227-28 (citations omitted).
 7          “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
 8   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
 9   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
10   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
11   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
12   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
13   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
14   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
15   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
16   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
17   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
18   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
19   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
20          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
21   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
22   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
23   content that allows the court to draw the reasonable inference that the defendant is liable for the
24   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
25   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
26   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
27   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
28   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
                                                        2
         Case 2:19-cv-01092-AC Document 16 Filed 07/30/21 Page 3 of 8


 1       II.       Second Amended Complaint
 2              Plaintiff brings a single claim for constitutionally deficient mental health care against
 3   Sacramento County Jail employees Andrea Javist and H. Greenwood. ECF No. 7. The Second
 4   Amended Complaint (SAC) alleges as follows. Plaintiff was a pretrial detainee at the jail, and he
 5   had been prescribed unspecified psychiatric medication. Defendant Javist, who oversees the jail’s
 6   Mental Health Department, instructed the licensed vocational nurses on third shift not to give
 7   plaintiff his medication for a thirty-day period.1 Javist was aware of plaintiff’s serious mental
 8   health need but thought he was “too fat and lazy to get up and get his medication.” Because he
 9   was denied medication, plaintiff became deeply depressed and suicidal; he cut himself and
10   smashed his head into his bunk post.
11              H. Greenwood covered up the conduct of the LVNs and Mental Health Department after
12   plaintiff filed a grievance against Javist. Plaintiff’s grievances were not processed or responded
13   to and plaintiff was retaliated against in unspecified ways.
14       III.      Claims for Which a Response Will Be Required
15              Plaintiff has adequately alleged a Fourteenth Amendment deliberate indifference claim
16   against Andrea Javist, see Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018)
17   (explaining objective deliberate indifference standard applicable to claims of pretrial detainees),
18   and she will be required to answer the complaint.
19       IV.       Failure to State a Claim
20              Plaintiff’s allegations against H. Greenwood do not support liability for the allegedly
21   deficient mental health care, because this defendant is not alleged to have participated in or
22   otherwise caused the thirty-day denial of medication. See Johnson v. Duffy, 588 F.2d 740, 743
23   (9th Cir. 1978) (a person subjects another to the deprivation of a constitutional right within the
24   meaning of § 1983 if he does an act, participates in another’s act, or omits to perform an act he is
25   legally required to do that causes the alleged deprivation).
26
     1
27      Although the SAC does not specify the dates at issue, the First Amended Complaint stated that
     plaintiff did not receive his medication from February 6, 2019 to March 5, 2019. ECF No. 12 at
28   9.
                                                      3
        Case 2:19-cv-01092-AC Document 16 Filed 07/30/21 Page 4 of 8


 1           The allegations are also insufficient to support any other claim against Greenwood. It is
 2   unclear what actions Greenwood took to “cover up” the alleged misconduct, but plaintiff is
 3   informed that the denial or failure to process grievances, even if wrongful, does not violate the
 4   constitution and therefore does not support a § 1983 claim. See Ramirez v. Galaza, 334 F.3d 850,
 5   860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988). Officials who respond
 6   to a grievance regarding a completed wrong are not liable for that wrong. See George v. Smith,
 7   507 F.3d 605, 609 (7th Cir. 2007) (ruling against a prisoner on an administrative complaint about
 8   a completed injury does not cause or contribute to the violation). And if plaintiff wishes to assert
 9   a First Amendment claim of retaliation for exercising his right to file grievances, he must specify
10   what retaliatory actions were taken, by whom, and the facts showing that the adverse actions were
11   taken with intent to punish him for the grievances. See Rhodes v. Robinson, 408 F.3d 559, 567-
12   68 (9th Cir. 2005).
13      V.      Leave to Amend
14           For the reasons set forth above, the court finds that the complaint does not state a
15   cognizable claim against H. Greenwood. However, plaintiff may be able to allege facts to
16   remedy this and so he will be given the opportunity to amend the complaint if he desires.
17           Plaintiff may proceed forthwith to serve defendant Andrea Javist on his claim that she was
18   deliberately indifferent to his serious mental health needs, or he may delay serving any defendant
19   and amend the complaint.
20           Plaintiff will be required to complete and return the attached notice advising the court how
21   he wishes to proceed. If plaintiff chooses to amend the complaint, he will be given thirty days to
22   file an amended complaint. If plaintiff elects to proceed on his claims against defendant Javist
23   without amending the complaint, the court will proceed to serve the complaint. A decision to go
24   forward without amending the complaint will be considered a voluntarily dismissal without
25   prejudice of defendant H. Greenwood.
26           If plaintiff chooses to file a third amended complaint, he must demonstrate how the
27   conditions about which he complains resulted in a deprivation of his constitutional rights. Rizzo
28   v. Goode, 423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how
                                                       4
        Case 2:19-cv-01092-AC Document 16 Filed 07/30/21 Page 5 of 8


 1   each named defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th
 2   Cir. 1981). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link
 3   or connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
 4   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
 5   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
 6   268 (9th Cir. 1982) (citations omitted).
 7            Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
 8   his amended complaint complete. Local Rule 220 requires that an amended complaint be
 9   complete in itself without reference to any prior pleading. This is because, as a general rule, an
10   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
11   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
12   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
13   in subsequent amended complaint to preserve appeal). Once plaintiff files an amended complaint,
14   previously-filed complaints no longer serve any function in the case. Therefore, in an amended
15   complaint, as in an original complaint, each claim and the involvement of each defendant must be
16   sufficiently alleged.
17      VI.      Plain Language Summary of this Order for a Pro Se Litigant
18            Your allegations state a claim against Andrea Javist for deliberate indifference to your
19   mental health needs, and the court will require her to respond to the Second Amended Complaint.
20   However, your allegations do not state a claim against H. Greenwood. This defendant cannot be
21   sued for deliberate indifference to your mental health needs unless he or she was personally
22   responsible in some way for denying your medication. Denying or interfering with your
23   grievances after the fact does not support a claim.
24            A retaliation claim requires different facts altogether: you must explain what adverse
25   actions were taken against you, and how you know that they were intended to punish you for
26   filing a grievance against Javist. The court cannot tell whether you are trying to say that
27   Greenwood personally retaliated against you. But Greenwood can only be sued for his or her
28   own violation of your rights, not for Javist’s interference with your access to medication.
                                                        5
            Case 2:19-cv-01092-AC Document 16 Filed 07/30/21 Page 6 of 8


 1            You have a choice to make. You may either (1) proceed immediately on your deliberate
 2   indifference claim against Javist and voluntarily dismiss Greenwood, or (2) try to amend the
 3   complaint again to also state a claim against Greenwood. If you want to go forward without
 4   amending the complaint again, you will be voluntarily dismissing without prejudice your claims
 5   against Greenwood. If you choose to amend your complaint, Javist will not be served until after
 6   the Third Amended Complaint is filed and screened.
 7            A Third Amended Complaint must include all of the claims you want to make, including
 8   the ones that have already been found to state a claim, because the court will not look at the
 9   claims or information in the original complaint. Any claims not in the Third Amended
10   Complaint will not be considered. You must complete the attached notification showing what
11   you want to do and return it to the court. Once the court receives the notice, it will issue an order
12   telling you what you need to do next (i.e. file an amended complaint or wait for defendants to be
13   served).
14                                              CONCLUSION
15            In accordance with the above, IT IS HEREBY ORDERED that:
16            1. The court has screened the Second Amended Complaint, ECF No. 15, and finds that it
17   states a cognizable claim against Andrea Javist under the Fourteenth Amendment for deliberate
18   indifference to plaintiff’s mental health needs.
19            2. Plaintiff’s allegations against H. Greenwood does not state any claim for which relief
20   can be granted.
21            3. Plaintiff has the option to proceed immediately on his Fourteenth Amendment
22   deliberate indifference claim against defendant Javist, or to amend the complaint.
23            4. Within fourteen days of service of this order, plaintiff shall complete and return the
24   attached form notifying the court whether he wants to proceed on the screened complaint or
25   whether he wants to file a third amended complaint. If plaintiff does not return the form, the
26   ////
27   ////
28   ////
                                                        6
        Case 2:19-cv-01092-AC Document 16 Filed 07/30/21 Page 7 of 8


 1   court will assume that he is choosing to proceed on the second amended complaint as screened
 2   and will recommend dismissal without prejudice of defendant H. Greenwood.
 3   DATED: July 29, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   7
        Case 2:19-cv-01092-AC Document 16 Filed 07/30/21 Page 8 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JEROME ELI MCCOY,                               No. 2:19-cv-1092 AC
12                     Plaintiff,
13          v.                                       PLAINTIFF’S NOTICE ON HOW TO
                                                     PROCEED
14   SACRAMENTO JAIL MENTAL
     HEALTH SERVICES,
15
                       Defendant.
16

17
            Check one:
18
     _____ Plaintiff wants to proceed immediately on his Fourteenth Amendment deliberate
19
            indifference claim against defendant Andrea Javist without amending the complaint.
20
            Plaintiff understands that by going forward without amending the complaint he is
21
            voluntarily dismissing without prejudice his claims against defendant H. Greenwood.
22
     _____ Plaintiff wants to amend the complaint.
23

24
     DATED:_______________________
25
                                                JEROME ELI MCCOY
26                                              Plaintiff pro se
27

28
                                                     1
